Title: From George Washington to Robert McKenzie, 20 November 1760
From: Washington, George
To: McKenzie, Robert



Dear Sir,
Mount Vernon Novr 20th 1760

Had your Letter of the 17th of August come to my hands before the 18th Instt I shoud not have given you the trouble of perusing my answer to it at this late Season. I am sorry you shoud think it necessary to introduce a request that is founded upon Reason and equity with an Apology, to me—had you claimd that as a Right, which you seem rather to ask as a favour I shoud have thought myself wanting in that justice which is the distinguishing Characterestick of an Honest Man to have withheld it from you.
But how to answer your purposes and at the same time avoid the Imputation of Impertinence, I am I must confess, a little more at a loss to determine. That Genl Amherst may have heard of such a Person as I am, is probable; And this I dare venture to say is the ultimate knowledge he has of me; how then shoud I appear to him in an Epistalory way and to set down and write a Certificate of your behaviour carries an Air of formality that seems more adapted to the Soldiery than Officers. I must there fore beg the favour of you to make what use you please of this Letter.
For Sir, with not more pleasure than truth, I can declare to you, and to the World that while I had the Honour of Commanding the Regiment, your conduct both as an Officer and

Gentleman were unexceptionable; and in every Instance, so far as I was capable of discerning such, as to have merited applause from better judges. Since my time Colo. Byrd has been witness to your Behaviour and his Letter Recommendatory must I am perswaded do you more Service than my sanguine endeavours can. Altho. he, nor no other Person, is more sensible of your worth nor more Inclind to contribute their best Offices towards the Completion of your wishes than
